IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

DOMINICK DEANGELO,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-0218

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Respondent.

___________________________/

Opinion filed August 22, 2017.

Petition for Writ of Certiorari – Original Jurisdiction.

Dominick Deangelo, pro se, Petitioner.

Mark Hiers, Assistant General Counsel, Florida Commission on Offender Review,
Tallahassee, for Respondent.




PER CURIAM.

      The petition is denied on the merits.

RAY and KELSEY, JJ., and DOUGLAS, WESLEY R., ASSOCIATE JUDGE,
CONCUR.